Title: To James Madison from Moses Young, 9 July 1802 (Abstract)
From: Young, Moses
To: Madison, James


9 July 1802, Madrid. “I have now the honor of inclosing my account for the last half year’s-salary as secretary to the late minister plenipotentiary of the United States at this court, amounting to 675, dollars—Mr. Flaneli’s account as translator to the legation for the same period 368, dollars, both certified by Colonel Humphries to be right, & my contingent account as consul up to the 1st, of August last 2655, dollars & 25, cents, making 3698.25.
There is a charge, which, as secretary to the minister I humbly conceive I ought to make against the government, but which I would not do without the previous approbation of the secretary of state; viz. my house expences, defrayed all along out of my own pocket. If it has been & continues to be the custom to allow the secretary of an american plenipotentiary, the table & an apartment in the house of the minister, I ought not to be put upon a worse footing than others: twenty years ago congress fixed my pay in a similar situation at 500. pounds sterling per annum, & I was to have had the abovementioned advantages in addition. If I have not been either so early or so eager as others in asserting my rights, I trust the members of the present government of the United States are too magnanimous to permit me to be a sufferer. And here, allow me, Sir, to enclose for your information, a printed paper containing the statement of an old & still existing claim upon the public, the circumstances attending which, prove that I was not a very mercinary servant. As I have been but little in the United States for a number of years & have not corresponded with my friends there, I do not know who of them are alive that I could refer you to; & as I have not the honor to be known, either to the president or the secretary of state, I hope I shall be pardoned for writing so much about myself.
“I was among the foremost who took up arms in Philadelphia immediately after the affair at Lexington. In ’76, I joined the army as a Volunteer & was taken prisoner in the battle on Long Island the 27th, of August. I have been assistant secretary to the council of safety of Pennsylvania, assistant to the secretary of congress, first clerk in the war office, secretary to the president of congress, to the south Carolina delegation, & to the commercial committee of congress. Fully sensible of my limited talents, I have the satisfaction of reflecting that I never was a seeker after places: the different public employments I have held were all unsolicited on my part, and those who know me best, know that I have given proofs of a disinterested attachment to the United States, and that I was not often outdone in zeal & labour for their service.”
